Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.



Response to Amendments & Arguments

Applicant’s amendments with respect to objection to claim 12 have been fully considered and are persuasive.  The objection to claim 11 has been withdrawn. 

Applicant’s filing of a terminal disclaimer with respect to nonstatutory double patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-4, 7-18 has been withdrawn. 

Applicant’s amendments & arguments with respect to claims rejected under 35 U.S.C. 102(a)(1) and U.S.C. 103 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 



Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The prior art of record, alone or in combination with each other, does not expressly disclose a computer system comprising: a data store comprising: a plurality of first data each having a first value for a first variable, stored in a first partition, wherein the first partition comprises a plurality of blocks and includes statistics about variables included in the plurality of blocks, and wherein the plurality of blocks is sorted; and a plurality of second data each having a second value for the first variable, stored in a second partition; and one or more hardware computer processors configured to execute computer executable instructions to cause the computer system to: receive a user-written query that does not specify the first variable; rewrite the user-written query to include the first value for the first variable in a rewritten query; based at least in part on the first variable in the rewritten query, execute the rewritten query on the first plurality of data stored in the first data partition; and based at least in part on the statistics, read a first block in the first partition and skip reading a second block in the first partition.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169